Citation Nr: 0419864	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  89-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, including irritable bowel syndrome.

2.  Entitlement to service connection for organic brain 
syndrome with attendant hearing impairment.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of a left shoulder injury.

WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and D.C., M.D.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from April 1984, April 
1985, and December 1989 rating decisions of the Department of 
Veterans Affairs (VA), St. Louis, Missouri, regional office 
(RO).  

In June 1990, the veteran, his wife, and a physician provided 
testimony before the Board, including the undersigned 
Veterans Law Judge.

In June 1993, the Board remanded the case for additional 
development.  Subsequent rating actions continued the prior 
denials.  

In March 1997, the case was remanded to afford the veteran a 
hearing before a member of the Board.  That hearing was 
ultimately cancelled by the veteran.  

In December 2002, the Board informed the veteran in writing 
that his representative had requested to withdraw from the 
case.  The veteran was informed that he had 30 days to file a 
response or appoint a new representative.  No response was 
received from the veteran, and thus he is not currently 
represented in this matter.

The appeal is REMANDED to via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well- grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003). See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The Board notes that the claims folder does not contain a 
VCAA letter, and the veteran has not been notified of the 
evidence he needed to supply and what VA would do in order to 
assist him with his claims under Quartuccio, supra.  In 
particular, the veteran has not been informed of the type of 
evidence needed to substantiate his claims for service 
connection for a gastrointestinal disability, including 
irritable bowel syndrome, and organic brain syndrome with 
attendant hearing impairment; the type of new and material 
evidence needed to reopen the claim of entitlement to service 
connection for a back disorder; and the type of evidence 
needed to support an increased (compensable) evaluation for 
the residuals of a left shoulder injury.

The originating office should inform the veteran by letter of 
the specific types of evidence necessary to substantiate the 
claims noted above, noting the differences in the type of 
evidence required to support the claims for service 
connection, the claim to reopen a previously denied claim, 
and the claim for an increased rating.

Accordingly, the case must be remanded for the following 
actions:

1.  The originating office must review 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  The 
originating office should ensure that the 
notification requirements and development 
procedures contained in the VCAA are 
fully complied with and satisfied.  In 
particular, the veteran should be 
informed of the type of evidence required 
from him and what evidence VA will obtain 
(with assistance from him) in order to 
substantiate his claims for: service 
connection for a gastrointestinal 
disability, including irritable bowel 
syndrome, and organic brain syndrome with 
attendant hearing impairment; to reopen 
the claim of entitlement to service 
connection for a back disorder; and for 
an increased (compensable) evaluation for 
the residuals of a left shoulder injury.  
The veteran should be further informed by 
letter of the specific types of evidence 
necessary to substantiate the claims 
noted above, noting the differences in 
the type of evidence required to support 
the claims for service connection, the 
claim to reopen a previously denied 
claim, and the claim for an increased 
rating.  The veteran should also be 
informed that the VA will assist him in 
obtaining identified evidence, should he 
require such assistance.  

2.  After the above requested action has 
been completed, the originating office 
should readjudicate the following claims: 
entitlement to service connection for a 
gastrointestinal disability, including 
irritable bowel syndrome, and organic 
brain syndrome with attendant hearing 
impairment; whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a back disorder; and 
entitlement to an increased (compensable) 
evaluation for the residuals of a left 
shoulder injury.  The appellant should be 
provided with a Supplemental Statement of 
the Case, and be afforded the appropriate 
time in which to respond.  Then, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




